Atkinson, J.
Under the facts as they appear in the record, the court erred in granting a nonsuit. Judgment reversed.
Plaintiff testified: My son would have been fourteen years old a month from the day he was killed. His mother had been dead seven years. He was working at Kutner’s, and receiving $5 a month. I got the benefit of his services. Pie was never sick to amount to anything. I have a pain in my back and hips a good deal of the time; was not well able to work, and his wages helped me out. I have no property, am dependent on my labor for a living, and was so when he was killed. Pie had a common education, could read and write and was good in mathematics, was a bright, diligent boy, very attentive to business. With his qualities, by this time he would have been worth $30 per month. I am a carpenter, and my wages are from $1.50 to $2 per day. I don’t get regular wages. Some months I don’t make anything, because I am not able to work. I have three living children, one twelve, one four, and one one year old. I am not able to support my family, but make out to live by working, often when I am not able. I expected this son to help me make a support. He boarded with me. I don’t know whether it cost $5 per month to feed and clothe him or hot. He always brought me his wages. When he needed money I would give him back some. If I needed a dollar he would bring it to me. He never spent ten cents without letting me know it. I don’t know what it would take 'to feed and clothe a boy fourteen years old. We all ate at the same table. I had sent him to school, some to the public school and some to a private school in the country. I lived in the country five years ago, and since then in Rome. I intended doing the best I could in the way of giving him an education. I would have allowed 'him to take his wages and educate himself, if I could have done without his wages. Part of the time I could not have supported my family without his wages. A good deal of the time during his life I was in bed and he had to lift my feet about. He worked for wages only one year. He worked a few months at a place, by little spells, when he was a little fellow. He made but little money then. When he was killed he was learning to be a merchant. He had been in that store about a year. I don’t know whether or not I make $30 per month throughout the year. Kutner told me just before my boy was killed that he was going to raise his wages. When he began there he got $4 per month. His wages had been raised to $5 per month. They said they would keep raising his wages. He dressed decently in common ordinary clothes and wore shoes. He was a delivery boy and salesman. I don’t know whether he could- be maintained on less than $60 per year. His services were worth a great deal to me at home. He carried wood and water and made fires. That was outside of his daily work. His services at home were worth his board and keeping.
E. M. Allen testified: When the boy was killed I was standing in the front door of Emmons’ store. I heard the car bell ringing along up the street just above the crossing in front of Kutner’s store. This attracted my attention, and I saw Duncan right on the track and thought the car was going to catch him, and started out and hollered, “Stop the car.” Erom the time I started out and hollered the car ram about a car-length before it struck the boy, .and ran entirely over his body. When I hollered stop the car, the motorman looked around at me; he looked to be excited. I was excited because I saw the car was going to kill the boy. I think -the car was going from seven to ten miles an hour, but never had much experience. When I first saw the boy in front of it, it was running about like it ordinarily was. When I discovered him on the track I started out and ran diagonally towards the boy, and when he was struck I had gone from the door a little way off the sidewalk. I think the motorman was trying to stop the car, but I was confident the car was going to catch the boy. When I first discovered him he was on the track six or eight feet in front of the car, running as fast as he could go. When I first saw the car it had gotten about ten feet above the crossing. The boy was running diagonally across the track, away from the car and away from me; it looked like his intention was to jump off. He had but a little time to jump off. He was running as fast as he could go and the car was running too fast for him. He was running a little diagonally, not quite along the track. Looked like his idea was to jump off. When I first saw him he was on track. When the motorman rang his gong that attracted my attention. I don’t remember how often I heard the gong.
A. D. Hardin testified: When the boy was killed I was standing on the sidewalk between my stable and Kutner’s store and near the latter. I saw him going across the street from Kutner’s store. He ran .across the street and about that time a car was coming up, and it appeared when he got on the track the car was very close on to him, and he made a couple of jumps up the track and about that time the car struck him, knocked him down and ran over him. The car was running pretty fast, I think twelve or fifteen miles per hour. It looked to me that the motorman was standing sidewise. I don’t think he was looking in front. I think the car ran between fifty and sixty feet after it struck the boy. It ran clear over him. When I saw the boy running across from Kutner’s store he had some books in his hands. My recollection is that he crossed the track and went back and crossed the second time, was struck as he came back. Going from the store he crossed the track thirty or forty yards in front of the car. The car must have been thirty or forty yards from him when he crossed the second time. The last time he started across, bait did not get across. — It further appeared that nearly every bone in the boy’s body was broken. The mortality tables in 70 iGa. were introduced.
J. B. F. Lumpkin, Wright & Hamilton, Henry & Wright and G. A. H. Harris, for plaintiff. Dorsey, Brewster & Howell and J. Branham, for defendant.